Citation Nr: 1648034	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-30 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cardiomegaly, to include as secondary to herbicide exposure. 

2. Entitlement to service connection for pulmonary hypertension, to include as secondary to herbicide exposure. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for sleep apnea.

5. Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability characterized by enlarged and painful breasts. 

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder due to erectile dysfunction and a disability characterized by enlarged and painful breasts.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1970. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  An August 2008 rating decision denied service connection for pulmonary hypertension and determined that new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for cardiomegaly had not been submitted.  A September 2014 rating decision denied service connection for PTSD and denied compensation under 38 U.S.C.A. § 1151 for erectile dysfunction, a disability characterized by enlarged and painful breasts, and psychological damage due to erectile dysfunction and a disability characterized by enlarged and painful breasts.  An October 2015 rating decision denied service connection for sleep apnea.  

The Veteran failed to report to his Board hearing scheduled in November 2016.  No party has asserted that the Veteran did not receive sufficient notice of his Board hearing or that he had good cause for his failure to appear.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issues of entitlement to service connection for cardiomegaly and pulmonary hypertension, each to include as secondary to herbicide exposure; service connection for an acquired psychiatric disorder, to include PTSD; service connection for sleep apnea; and compensation under 38 U.S.C.A. § 1151 for erectile dysfunction, a disability characterized by enlarged and painful breasts, and an acquired psychiatric disorder due to erectile dysfunction and a disability characterized by enlarged and painful breasts, addressed in the REMAND portion of the decision below, are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 1971 rating decision, the RO denied service connection for an enlarged heart, cardiomegaly; the Veteran did not appeal. 

2. Evidence received since the April 1971 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for cardiomegaly.


CONCLUSIONS OF LAW

1. The April 1971 RO rating decision that denied service connection for an enlarged heart, cardiomegaly, is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R.                §§ 20.302, 20.1103 (2015). 

2. The evidence received subsequent to the April 1971 RO rating decision is new and material; the claim of entitlement to service connection for cardiomegaly, now captioned to include as secondary to herbicide exposure, is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened. 

VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   
VA shall evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156 (b); see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The relevant evidence of record at the time of the April 1971 RO rating decision included the Veteran's service treatment records and the report of the February 1971 VA examination.  The claim was denied on the basis that cardiomegaly was not found on the VA examination.  The Veteran did not disagree with the April 1971 RO rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52.  Thus, the April 1971 RO rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence added to the record since that time includes the Veteran's statements and his updated VA treatment records, specifically, his VA treatment records dated in July 2008 indicating that he had been diagnosed with cardiomegaly.  This evidence serves as new and material evidence; as such is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim.  VA's assistance, in the form of obtaining an etiological opinion as to whether the Veteran's cardiomegaly is related to his in-service cardiac findings, including cardiomegaly, could reasonably result in substantiation of the claim.  Shade, 24 Vet. App. 110, 118  
 
As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for cardiomegaly, to include as secondary to herbicide exposure, is reopened, and to that extent only, the appeal is granted.

REMAND

The Veteran, in his November 2012 Substantive Appeal, asserted that his pulmonary hypertension and cardiomegaly were related to his in-service exposure to herbicides.  His service treatment records indicate that he had service in the Republic of Vietnam such that his exposure to herbicides may be conceded.

His service treatment records dated in June 1968 indicate that the Veteran complained of chest pain and dizziness and was diagnosed with muscular chest pain.  His November 1970 Report of Medical Examination, conducted for the purpose of separation from service, indicates that the Veteran presented with cardiac gallop, thrills, left of mid-sternum, and X-ray examination of the chest revealed some cardiomegaly and some evidence of left ventricular enlargement.  Report of a November 1970 cardiology consultation indicates that there was no evidence of organic heart disease. 

At the time of the Veteran's February 1971 VA examination, he denied any other symptoms or complaints referable to his heart and denied history or treatment for a heart condition or hypertension.  The examiner reported that there was no cardiomegaly, no murmurs, no thrills, no cardiomegaly, and no cardiac disease.
During the current appellate period, in July 2008, during VA treatment, the Veteran reported that he worked in an automobile factory with plastics and pain and that he quit smoking more than seven years prior.  He was diagnosed with mild pulmonary arterial hypertension and mild cardiomegaly.  On remand, the AOJ should afford the Veteran a VA examination and obtain a sufficient opinion as to whether his cardiomegaly and/or pulmonary hypertension is/are related to service, including his conceded exposure to herbicides.

The Veteran, in a February 2015 statement, asserted that his PTSD is related to service, as opposed to other psychological damage for which he seeks compensation under 38 U.S.C.A. § 1151.  In an April 2014 statement, the Veteran reported that his in-service PTSD stressors included being under fire upon arriving in Vietnam, at the airport, and being afraid of such and afraid the whole time he was in Vietnam, from day and night rocket and mortar shelling. 

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of an acquired psychiatric disorder.  During a June 2001 VA PTSD screen, the Veteran complained of sleep difficulty and reported combat experiences, as well as stress in the past year.  During VA treatment in May 2008, the Veteran reported problems with sleep hygiene, with medication.  During VA treatment in June 2008, the Veteran reported problems with sadness and crying after returning from Kuwait from civilian work in 1991.  He reported that he heard noises at that time and got considerable medical treatment, without relief.  He asserted that his treatment consisted of medication, not psychotherapy, and his problems stopped after several years.  During VA treatment in January 2014, the Veteran complained of sleep problems, nightmares, and crying, and reported that he had a tough deployment that did not bother him until he had to go to Iraq as a news reporter.  

The Veteran was diagnosed during VA treatment in February 2014 with depression, and in April 2014, he was diagnosed with adjustment disorder with depression and PTSD.  On VA examination in August 2014, the examiner did not diagnose the Veteran with an acquired psychiatric disorder and instead reported that the Veteran had malingering and substance abuse.  The Veteran reported psychiatric treatment in as early as 1991.  The Veteran reported his in-service stressors to include being under attack on the plane on his first day in theatre, without damage to the plane, mortar landing close to his location, and being shot at in a helicopter.  As the examiner did not diagnose the Veteran with an acquired psychiatric disorder, no etiological opinion was required.  On remand, the AOJ should afford the Veteran another VA examination with a different examiner to determine the etiology of any acquired psychiatric disorder found present, including those diagnosed during the appellate period, including, but not limited to, depression, and adjustment disorder with depression and PTSD.  The AOJ should also request additional information from the Veteran as to his claimed in-service PTSD stressors and attempt to verify such.

The Veteran has not offered any lay statements as to his claim of entitlement to service connection for sleep apnea.  The Veteran's service treatment records include an almost-illegible notation dated in March 1968 indicating that he complained that he could not sleep, and that he was not depressed.  As noted above, the Veteran reported sleep difficulties in as early as June 2001.  His September 2015 VA problem list includes sleep apnea.  On remand, the AOJ should afford the Veteran a VA examination to determine the etiology of his sleep apnea.

In an August 2014 statement, the Veteran reported that he was put on a prescription medication for his enlarged prostate by the VA and such caused his erectile dysfunction and enlarged breasts.  In a prior statement, dated in January 2014, the Veteran asserted that such, his erectile dysfunction and a disability characterized by enlarged and painful breasts, caused psychological damage.  

In July 2012, during VA treatment, the Veteran reported left nipple soreness.  A July 2012 report of VA mammography revealed benign results, bilaterally.  During a September 2012 urology appointment, the Veteran complained of soreness in the right breast and presented with mild bilateral breast enlargement.  The treatment provider reported that that a trial off of the medication Finasteride was planned.  During VA treatment in July 2009, the Veteran was diagnosed with erectile dysfunction.  As discussed above, the Veteran has been diagnosed with acquired psychiatric disorders by VA treatment providers; however, on VA examination in August 2014, the examiner did not find such.  On remand, the AOJ should afford the Veteran a VA examination to obtain an opinion that discusses compensation under 38 U.S.C.A. § 1151 for erectile dysfunction, as well as any disability characterized by enlarged and painful breasts and any acquired psychiatric disorder due to erectile dysfunction and a disability characterized by enlarged and painful breasts.

The earliest VA treatment records associated with the claims file are dated in September 2001 and the most recent records are dated in August 2015.  In an almost-illegible VA Form 21-4142, Authorization and Consent to Release Information to the VA, received in July 2008, the Veteran identified a number of private treatment providers as sources of relevant private treatment records for his heart condition, hypertension, and depression.  Also, the Veteran has reported, on VA examination in August 2014, that he is receipt of disability benefits from the Social Security Administration (SSA).  On remand, the AOJ should obtain the Veteran's outstanding VA treatment records, seek information from him as to any outstanding private treatment records, and obtain his SSA records. 

The Veteran filed his claim of entitlement to service connection for sleep apnea in July 2015.  It does not appear that the AOJ sent him Veterans Claims Assistance Act of 2000 (VCAA) notice.  On remand, the AOJ should send the Veteran corrective notice. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records dated prior to September 2001 and since August 2015. 

2. Make arrangements to obtain the Veteran's records related to his claim for disability benefits from the SSA. 

3. Contact the Veteran and request that he submit VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for the private treatment providers he identified in July 2008, as to treatment for his heart condition, hypertension, and depression, as well as any other outstanding private treatment records.  Advise him that he may submit any outstanding relevant private treatment records if he so chooses.  Make arrangements to obtain any identified and authorized private treatment records.

4. Contact the Veteran and request that he provide additional information as to his claimed in-service PTSD stressors, specifically including the approximate dates and locations of the incidents possibly capable of verification, the incidents wherein he was shot at in a helicopter and under fire in the plane upon arrival at the airport in Vietnam. 

5. If additional information is received from the Veteran as to his claimed in-service PTSD stressors, contact the Joint Services and Records Research Center (JSRRC) and make appropriate efforts to corroborate the Veteran's account of being shot at in a helicopter and under fire in the plane upon arrival at the airport in Vietnam. 
.
6. Send the Veteran VCAA notice as to his claim of entitlement to service connection for sleep apnea.  

7. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his pulmonary hypertension and/or cardiomegaly.  All indicated tests and studies should be completed.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's pulmonary hypertension and/or cardiomegaly was/were incurred in service, or is/are otherwise related to any incident of service, specifically considering his June 1968 complaint of chest pain and dizziness with diagnosis of muscular chest pain, his November 1970 Report of Medical Examination indicating that he presented with cardiac gallop, thrills, left of mid-sternum, and some cardiomegaly and some evidence of left ventricular enlargement on X-ray examination, his report of November 1970 cardiology consultation indicating that there was no evidence of organic heart disease, and his conceded exposure to herbicides, as well as his post-service history of working in a factory and smoking. 

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's pulmonary hypertension was manifest to a compensable degree within one year of separation from service, by November 1971.

8. Schedule the Veteran for a VA examination with an appropriate examiner, an examiner different than the examiner who conducted the August 2014 VA examination, to determine the etiology of his acquired psychiatric disorder, including, but not limited to, depression and adjustment disorder with depression and PTSD.  All indicated tests and studies should be completed.

(a) If the examiner determines that a diagnosis of an acquired psychiatric disorder during the current appellate period, beginning in April 2008, is not appropriate, the examiner should specifically discuss the propriety of the diagnoses of record, including, but not limited to, depression, and adjustment disorder with depression and PTSD.

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's acquired psychiatric disorder, including, but not limited to, depression and adjustment disorder with depression and PTSD was/were incurred in service, or is/are otherwise related to any incident of service, specifically considering his reports of being shot at in a helicopter, being under fire upon arriving in Vietnam, at the airport, and being afraid of such and afraid the whole time he was in Vietnam, from day and night rocket and mortar shelling, and considering his reports that he was not bothered by his in-service experiences until he was working in the Persian Gulf as a civilian in 1991.

(c) The examiner should confirm if the Veteran's claimed in-service PTSD stressors, being shot at in a helicopter, being under fire upon arriving in Vietnam, at the airport, and being afraid of such and afraid the whole time he was in Vietnam, from day and night rocket and mortar shelling, is/are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor(s).

9. Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his sleep apnea.  All indicated tests and studies should be completed.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's sleep apnea was incurred in service, or is otherwise related to any incident of service, specifically considering his March 1968 in-service complaint of difficulty sleeping, without depression.

10. Schedule the Veteran for a VA examination with an appropriate examiner to discusses compensation under 38 U.S.C.A. § 1151 for erectile dysfunction, as well as any disability characterized by enlarged and painful breasts and any acquired psychiatric disorder due to erectile dysfunction and a disability characterized by enlarged and painful breasts.  All indicated tests and studies should be completed.

(a) The examiner should opine as to whether there exists additional disability, with respect to erectile dysfunction, a disability characterized by enlarged and painful breasts, and any acquired psychiatric disorder due to erectile dysfunction and a disability characterized by enlarged and painful breasts, when comparing the Veteran's condition immediately before taking the VA-prescribed Finasteride to treat his prostate problems, to his condition after the use of the medication. 

(b) For any such additional disability, the examiner should opine as to whether VA exercised the degree of care in prescribing the Veteran the Finasteride to treat his prostate problems that would be expected of a reasonable health care provider.

(c) For any such additional disability, the examiner should opine as to whether erectile dysfunction, a disability characterized by enlarged and painful breasts and any acquired psychiatric disorder due to erectile dysfunction and a disability characterized by enlarged and painful breasts, was/were due to an event not reasonably foreseeable by VA.

(d) For any such additional disability, the examiner should opine as to whether VA's action in prescribing Finasteride to treat the Veteran's prostate problems was reflective of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.

The claims file, to include a copy of this remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

11. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


